IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60158
                        Conference Calendar



UNITED STATES OF AMERICA,
Upon the Relation and for
the use of the Tennessee
Valley Authority,

                                          Plaintiff-Appellee,

versus

AN EASEMENT AND RIGHT-OF-WAY,
Etc., ET AL.,

                                          Defendants,

THOMAS E. WILLIAMSON,
BRENDA E. WILLIAMSON,

                                          Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:96-CV-239-S-D
                      --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Thomas and Brenda Williamson appeal the district court’s

adoption of the commission’s report in this condemnation case.

The Williamsons first argue that the magistrate judge erred in

denying their request for a jury trial.   However, we lack

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60158
                                 -2-

jurisdiction to consider this issue, as they did not appeal it to

the district court.    See Colburn v. Bunge Towing, Inc., 883 F.2d
372, 379 (5th Cir. 1989); Fed. R. Civ. P. 72(a).

     Appellants next argue that the district court erred in

adopting the commissioners’ report.   The report, which implicitly

rejected the testimony of Mrs. Williamson in favor of that of

plaintiff’s expert, was “neither clearly erroneous nor merely

conclusory.”   United States v. 24.48 Acres of Land, 812 F.2d 216,

218 (5th Cir. 1987).   Thus, the district court did not clearly

err in adopting the report.    See United States v. 8.41 Acres of

Land, 680 F.2d 388, 393 (5th Cir. 1982).   The judgment is

therefore

AFFIRMED.